UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7529


GENE EVERETTE WASHINGTON,

                    Plaintiff - Appellant,

             v.

J. P. MOONEY, Ch’ville PD; S. A. CASON, Det.; WOODZELL, Det.; LEZELLE
DUGGAR, a/k/a Llezelle Dugger, Clerk; TIMOTHY LONGO, Chville PD Chief,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Jackson L. Kiser, Senior District Judge. (7:15-cv-00514-JLK-RSB)


Submitted: May 4, 2017                                            Decided: May 17, 2017


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gene Everette Washington, Appellant Pro Se. Richard Hustis Milnor, TAYLOR ZUNKA
MILNOR & CARTER LTD, Charlottesville, Virginia; John Chadwick Johnson, FRITH,
ANDERSON & PEAKE, PC, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Gene Everette Washington appeals the district court’s orders dismissing his 42

U.S.C. § 1983 (2012) complaint for failure to state a claim and denying his subsequent

motions to reopen and to continue. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Washington v.

Mooney, No. 7:15-cv-00514-JLK-RSB (W.D. Va. Sept. 13, 2016; Oct. 20, 2016). We

further deny Washington’s motion to suppress seized evidence. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2